DETAILED ACTION
Response to Amendments
The amendments filed on January 18, 2022 have been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Adam Kehres on February 14, 2022.
The application has been amended as follows: 
In claim 16:
The recitation of “the voltage”, in line 6 of the claim, is amended to recite --the control signal--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 7 and 8 of the Remarks, filed on January 18, 2022 (herein, “the most recent Office action”), with respect to the §§ 112(b) and 102(a) (1) rejections have been fully considered and are persuasive.  The claim rejections of the most recent Office action have been withdrawn. 

Applicant explains that Gokhale (US 20170082308 A1), the closest prior art reference, relies on virtual sensor measurements (VSM) related to blocked conditions such as frost or dirt accumulation on the heat exchanger, wherein the VSM are calculated via predetermined, prestored thresholds. A review of paragraph 20 of Gokhale shows that the controller memory (118) “may also store a plurality of thresholds for HVAC system 100, such as a dirt threshold, a frost threshold, and a no-frost threshold”. Said thresholds are described as varying depending on the speed (RPM) of the fan (150), wherein the controller may select an appropriate threshold to which to compare the VSM. Paragraph 23 of Gokhale further describes that the controller may store several fan maps (as shown in figure 2 of Gokhale), which are used to compute or determine the VSM values. The controller of Gokhale appears to be calibrated or characterized in a controlled environment (i.e. under specific conditions), to generate the threshold curves. Gokhale also describes relying on RPM or power values from the fan, and “using feedback data” from the fan to calculate the VSM.
Considering the above, the following findings and conclusions are made. First, it should be noted that Gokhale does not explicitly appear to teach “storing the first flow rate as a first reference flow rate” nor “comparing the calculated second flow rate to the first reference flow rate” to direct the air conditioner unit. Rather, Gokhale appears to rely on predetermined, premeasured “fan maps” to determine a VSM that indicates a type of blockage on the heat 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the handling, calculating, and storing of values to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. relying on different measurements or control parameters) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Gokhale require the specific control variables and programming logic as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Gokhale to arrive at the claimed invention would be based on improper hindsight, and would render Gokhale inoperable for its intended purpose. Assuming arguendo, reprogramming the system of Gokhale would change the principles of operation thereof, since it would require completely redesigning the control logic of the air-conditioning apparatus such that the system achieves the intended purpose of providing adequate defrosting, as currently described therein. For instance, modifying the premeasured reference maps would consequently render the current comparison logic shown in figure 4 inoperable, most likely resulting in unexpected and/or unintended results, which is prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).